Exhibit 10.1

 

Entercom Communications Corp.

Form of Grant Instrument of Restricted Stock to Employees

 

This RESTRICTED STOCK GRANT (the “Instrument”), dated as of
                         (the “Date of Grant”), is delivered by Entercom
Communications Corp. (the “Company”) to                              (the
“Grantee”).

 

RECITALS

 

A.                                   The Entercom Equity Compensation Plan (the
“Plan”) provides for the grant of restricted stock to directors, employees and
certain consultants and advisors of the Company, in accordance with the terms
and conditions of the Plan. A copy of the Plan’s “Prospectus”, as required under
Section 10(a) of the Securities Act of 1933, is attached.

 

B.                                     The committee (the “Committee”) appointed
by the Board of Directors of the Company (the “Board”) to administer the Plan
has determined that it is to the advantage and interest of the Company to make a
restricted stock grant as an inducement for the Grantee to continue as an
employee of the Company and to promote the best interests of the Company and its
shareholders.

 

C.                                     This grant is subject to the terms of the
Plan, which are hereby incorporated into this Agreement by this reference. The
Plan is administered by the Committee.

 

NOW, THEREFORE, the parties to this Instrument, intending to be legally bound
hereby, agree as follows:

 

1.                                       Restricted Stock Grant. Subject to the
terms and conditions set forth in this Instrument and in the Plan, the Company
hereby grants to the Grantee right to receive               shares of Class A
common stock of the Company (“Restricted Stock”). The shares of Restricted Stock
may not be transferred by the Grantee or subjected to any security interest
until the shares have become vested pursuant to this Agreement and the Plan.

 

2.                                       Vesting of Restricted Stock. Subject to
the conditions described in Paragraph 1 above:

 

a.                                       The shares of Restricted Stock shall
vest and the restrictions on such shares shall lapse according to the following
schedule, provided and on the condition that the Grantee has been continuously
employed by the Company through the applicable Vesting Date:

 

[Vesting Schedule]

 

b.                                      In addition, if the Grantee’s End of
Service Date (as defined in Paragraph 2(c) below) is due to the Grantee’s death,
the Restricted Stock shall become fully vested. In all other events and
notwithstanding anything herein to the contrary, any shares of Restricted Stock
which have not yet vested at the time of Grantee’s End of Service Date shall be
immediately forfeited, shall not thereafter become vested and this Grant shall
be deemed to have terminated with respect to any such Restricted Stock.

 

c.                                       For purposes of this Grant, Grantee’s
End of Service Date, unless otherwise specified by the Committee, shall be the
date of cessation of Grantee’s employment with the Company.

 

1

--------------------------------------------------------------------------------


 

3.                                       Certificates. Unless the Committee
determines otherwise, certificates representing the Restricted Stock will not be
issued by the Company until the Restricted Stock vests, including any period of
deferral of such vesting. When the Grantee obtains a vested right to shares of
Restricted Stock, a certificate representing the vested shares shall be issued
to the Grantee, free of the restrictions under this Agreement.

 

4.                                       Certain Rights During Restriction
Period.

 

a.                                       Voting. During the period before the
shares vest, including any period of deferral of such vesting (the “Restriction
Period”) the Grantee shall not be entitled to vote the shares of Restricted
Stock.

 

b.                                      Cash Dividends. During the Restriction
Period, the Grantee shall not be entitled to receive any cash dividends with
respect to the shares of Restricted Stock; provided that upon vesting of the
Restricted Stock, the Company shall pay the Grantee an amount equal to the
aggregate of all dividends which would have been paid on the Restricted Stock
during the Restricted Period but for the foregoing provision.

 

c.                                       Non-Cash Dividends; Reclassifications,
Split Up; Etc. During the Restriction Period, in the event of a dividend or
distribution payable in stock or other property or a reclassification, split up
or similar event, the shares or other property issued or declared with respect
to the shares of non-vested Restricted Stock shall be subject to the same terms
and conditions relating to vesting as the shares to which they relate.

 

4.                                       Nonassignability of Rights. During the
Restriction Period, the Restricted Stock may not be assigned, transferred,
pledged or otherwise disposed of by the Grantee. Any attempt to assign,
transfer, pledge or otherwise dispose of the shares contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
shares, shall be null and void and without effect. The rights and protections of
the Company hereunder shall extend to any successors or assigns of the Company
and to the Company’s parents, subsidiaries, and affiliates. This Agreement
may be assigned by the Company without the Grantee’s consent.

 

5.                                       Change of Control. The provisions of
the Plan applicable to a Change of Control shall apply to the Restricted Stock,
and, in the event of a Change of Control, the Committee may take such actions as
it deems appropriate pursuant to the Plan.

 

6.                                       Grant Subject to Plan Provisions. This
grant is made pursuant to the Plan, the terms of which are incorporated herein
by reference, and in all respects shall be interpreted in accordance with the
Plan. The grant is subject to the provisions of the Plan and to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (i) rights and obligations with respect
to withholding taxes, (ii) the registration, qualification or listing of the
shares, (iii) changes in capitalization of the Company, (iv) compliance with
applicable federal communications laws, and (v) other requirements of applicable
law. The Committee shall have the authority to interpret and construe the grant
pursuant to the terms of the Plan, and its decisions shall be conclusive as to
any questions arising hereunder.

 

7.                                       No Employment or Other Rights. This
grant shall not confer upon the Grantee any right to be retained by or in the
employ or service of the Company and shall not interfere in any way with the
right of the Company to terminate the Grantee’s employment or service at any
time. The right of the

 

2

--------------------------------------------------------------------------------


 

Company to terminate at will the Grantee’s employment or service at any time for
any reason is specifically reserved.

 

8.                                       Applicable Law. The validity,
construction, interpretation and effect of this instrument shall be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania,
without giving effect to the conflicts of laws provisions thereof.

 

IN WITNESS WHEREOF, Entercom Communications Corp. has caused its duly authorized
officers to execute and attest this Instrument, and the Grantee has placed his
signature hereon, effective as of the date of grant.

 

 

ENTERCOM COMMUNICATIONS CORP.

 

 

 

 

 

By:

 

 

 

I hereby accept the grant of Restricted Stock described in this Instrument. I
have read the Entercom Equity Compensation Plan, received the Plan Prospectus
and agree to be bound by the terms of the Plan and this Instrument.

 

 

 

 

 

[Grantee]

 

 

 

Date:

 

 

 

3

--------------------------------------------------------------------------------

 